Exhibit 10.2

THIS SECOND AMENDED AND RESTATED GUARANTY OF PAYMENT AND PERFORMANCE AMENDS,
RESTATES AND REPLACES IN ITS ENTIRETY THAT CERTAIN AMENDED AND RESTATED GUARANTY
OF PAYMENT AND PERFORMANCE DATED THE 29TH DAY OF AUGUST, 2018, GIVEN BY
GUARANTOR TO LENDER.

SECOND AMENDED AND RESTATED GUARANTY OF PAYMENT AND PERFORMANCE

This Second Amended and Restated Guaranty of Payment and Performance (this
“Guaranty”) is made as of this 20th day of March, 2020, by VENUS CONCEPT LTD.,
an Israeli limited corporation (the “Guarantor”), in favor of CITY NATIONAL BANK
OF FLORIDA (“Lender”).

RECITALS

VENUS CONCEPT USA INC., a Delaware corporation (“Venus USA”); VENUS CONCEPT
CANADA CORP., a Canadian corporation (“Venus Canada”); and VENUS CONCEPT, INC.,
a Delaware corporation (“VCI”) (individually and collectively, the “Borrower”)
have requested and Lender has agreed to make one or more loans to Borrower in
the principal amount from time to time outstanding of TEN MILLION THOUSAND AND
NO/100 DOLLARS ($10,000,000.00) (the “Loan”), as evidenced by that certain Third
Amended and Restated Revolving Promissory Note dated as of even date herewith,
from Borrower in favor of Lender in the original principal amount of the Loan
(as the same may be amended, restated, modified or replaced from time to time,
the “Note”). Certain terms and conditions of the Loan are set forth in that
certain Second Amended and Restated Loan Agreement dated as of even date
herewith between Borrower and Lender (as the same may be amended, restated,
modified or replaced from time to time, the “Loan Agreement”). As a condition
precedent to Lender making the Loan, Lender has required Guarantor to execute
and deliver this Guaranty to Lender. Any capitalized term used and not defined
in this Guaranty shall have the meaning given to such term in the Loan
Agreement.

AGREEMENTS

Guarantor is a subsidiary of VCI and a sub-parent of Venus USA and Venus Canada
and will receive a material benefit from Lender making the Loan to Borrower. For
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and in order to induce Lender to make the Loan to Borrower,
Guarantor hereby guarantees to Lender the prompt and full payment of the
Indebtedness described below in this Guaranty (collectively called the
“Guaranteed Obligations”), this Guaranty being upon the following terms and
conditions:

Section 1.    Guaranty of Payment.

Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, whether by lapse of time, by acceleration of
maturity, or otherwise, of all principal, interest (including interest accruing
after maturity and after the commencement of any bankruptcy or insolvency
proceeding by or against Borrower, whether or not allowed in such proceeding),
prepayment premiums, fees, late charges, costs, expenses, indemnification
indebtedness, and other sums of money now or hereafter due and owing, or which
Borrower is obligated to pay, pursuant to the terms of the Note, the Loan
Agreement, the Security Agreements by and between Borrower and Lender (the
“Security Agreements”), any application, agreement, note or other document
executed and delivered by Borrower in connection with any Loan, or any of the
other Loan Documents, including, without limitation, any letter of credit issued
by Lender in connection with the Loan, as the same may from time to time be
amended, supplemented, restated or otherwise modified (collectively, the
“Indebtedness”). The Indebtedness includes all reasonable costs and expenses
incurred by Lender in seeking to enforce Lender’s rights and remedies with
respect to the Indebtedness, and to protect, defend, maintain or enforce

 

1



--------------------------------------------------------------------------------

Lender’s liens or security interests, including, without limitation, collection
costs, default rates of interest, reasonable attorneys’ fees and costs at trial
and appellate levels and related costs, and costs of alternative dispute
resolution, whether or not suit is filed or other proceedings are initiated
thereon. This Guaranty covers the Indebtedness presently outstanding and the
Indebtedness arising subsequent to the date hereof, including all amounts
advanced by Lender in stages or installments. The guaranty of Guarantor as set
forth in this Section is a continuing guaranty of payment and not a guaranty of
collection.

The foregoing obligations guaranteed under this Section are defined as the
“Guaranteed Payment Obligations”. The Guaranteed Payment Obligations are
included as part of the Guaranteed Obligations for all purposes of this
Guaranty.

Section 2.    Guaranty of Performance.

Guarantor hereby unconditionally and irrevocably guarantees to Lender the
complete performance when due of all other Obligations of Borrower under all of
the Loan Documents, including, without limiting the generality of the foregoing,
all such Obligations of Borrower to duly and punctually perform and observe all
other terms, covenants and conditions of the Note, the Loan Agreement, and all
other Loan Documents.

The foregoing obligations guaranteed under this Section are defined as the
“Guaranteed Performance Obligations.” The Guaranteed Performance Obligations are
included as part of the Guaranteed Obligations for all purposes of this
Guaranty.

The liability and obligations under this Section shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 1.

Section 3.    Primary Liability of Guarantor.

(a)    This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty
shall be effective as a waiver of, and Guarantor hereby expressly waives, any
right to which Guarantor may otherwise have been entitled, whether existing
under statute, at law or in equity, to require Lender to take prior recourse or
proceedings against any collateral, security or person. It shall not be
necessary for Lender, in order to enforce such payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against Borrower or other person liable on such indebtedness or performance, or
to enforce any rights against any security given to secure such indebtedness or
for such performance, or to join Borrower or any other person liable for the
payment or performance of the Guaranteed Obligations or any part thereof in any
action to enforce this Guaranty, or to resort to any other means of obtaining
payment or performance of the Guaranteed Obligations provided, however, that
nothing herein contained shall prevent Lender from suing on the Note or
exercising any other right under the Loan Documents.

(b)    Suit may be brought or demand may be made against Borrower or against any
or all parties who have signed this Guaranty or any other guaranty covering all
or any part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto. Any time that Lender is entitled to exercise its rights or remedies
hereunder, it may in its discretion elect to demand payment and/or performance.
If Lender elects to demand performance, it shall at all times thereafter have
the right to demand payment until all of the Guaranteed Obligations have been
paid and performed in full. If Lender elects to demand payment, it shall at all
times thereafter have the right to demand performance until all of the
Guaranteed Obligations have been paid and performed in full.

 

Page 2



--------------------------------------------------------------------------------

Section 4.    Certain Agreements and Waivers by Guarantor.

(a)    Guarantor agrees that neither Lender’s rights or remedies nor Guarantor’s
obligations under the terms of this Guaranty shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, in each case, unless the Guaranteed
Obligations themselves have been changed, reduced, discharged or terminated, and
the liability of Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable irrespective of:

(i)    any limitation on the liability of, or recourse against, any other person
in any Loan Document or arising under any law;

(ii)    any claim or defense that this Guaranty was made without consideration
or is not supported by adequate consideration or that the obligations of
Guarantor hereunder exceed or are more burdensome than those of Borrower under
the other Loan Documents;

(iii)    the taking or accepting of any other security or guaranty for, or right
of recourse with respect to, any or all of the Guaranteed Obligations;

(iv)    the operation of any laws (other than statutes of limitation) regarding
the limitation of actions, all of which are hereby waived as a defense to any
action or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by law;

(v)    any homestead exemption or any other exemption under applicable law;

(vi)    any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any person or collateral;

(vii)    whether express or by operation of law, any partial release of the
liability of Guarantor hereunder (except to the extent paid, performed or
expressly so released) or any complete or partial release of Borrower or any
other person liable, directly or indirectly, for the payment or performance of
any or all of the Guaranteed Obligations;

(viii)    the insolvency, bankruptcy, dissolution, liquidation, termination,
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership or other
power of Borrower or any other person at any time liable for the payment of any
or all of the Guaranteed Obligations;

(ix)    any renewal, extension, modification, supplement, subordination or
rearrangement of the terms of any or all of the Guaranteed Obligations and/or
any of the Loan Documents, including material alterations of the terms of
payment (including changes in maturity date(s) and interest rate(s) or
performance or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Lender to Borrower or any other person at any time liable for the payment or
performance of any or all of the Guaranteed Obligations

 

Page 3



--------------------------------------------------------------------------------

(collectively “Change”), provided however, that the Lender has furnished the
Guarantor with a prior written notice setting forth such a Change, and, provided
further, that the Guarantor shall be liable to guarantee the Guaranteed
Obligations, as so amended, supplemented, modified, extended, renewed waived of
otherwise changed, as of the effective date of such Change;

(x)    any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

(xi)    the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, Lender, or any other person,
whether or not arising in connection with this Guaranty, the Note, the Loan
Agreement, the Security Agreement, any other Loan Document; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim maintained in a court of the United States or the
State of Florida if such counterclaim is compelled under local law or procedure;

(xii)    the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by law or violate any usury law, or because the persons creating the
Guaranteed Obligations acted in excess of their authority, or because of a lack
of validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
person be found not liable on the Guaranteed Obligations, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Obligations);

(xiii)    any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit;

(xiv)    any other condition, event, omission, or action that would in the
absence of this paragraph result in the release or discharge of the Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty or any other agreement;

(xv)    Lender’s enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis.

(b)    In the event any payment by Borrower or any other person to Lender is
held to constitute a preference, fraudulent transfer or other voidable payment
under any bankruptcy, insolvency or similar law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any

 

Page 4



--------------------------------------------------------------------------------

other party, such payment by Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Lender of this Guaranty or of
Guarantor), as the case may be, with respect to, and this Guaranty shall apply
to, any and all amounts so refunded by Lender or paid by Lender to another
person (which amounts shall constitute part of the Guaranteed Obligations), and
any interest paid by Lender and any reasonable attorneys’ fees, costs and
expenses paid or incurred by Lender in connection with any such event.

(c)    It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be discharged
or released, in whole or in part, by any act or occurrence that might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of a guarantor.

(d)    Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Lender to Borrower in excess of the Guaranteed
Obligations. All payments, repayments and prepayments of the Loan, whether
voluntary or involuntary, received by Lender from Borrower, any other person or
any other source (other than from Guarantor pursuant to a demand by Lender
hereunder), and any amounts realized from any collateral for the Loan, shall be
deemed to be applied first to any portion of the Loan which is not covered by
this Guaranty, and last to the Guaranteed Obligations, and this Guaranty shall
bind Guarantor to the extent of any Guaranteed Obligations that may remain owing
to Lender. Lender shall have the right to apply any sums paid by Guarantor to
any portion of the Loan in Lender’s sole and absolute discretion.

(e)    If acceleration of the time for payment of any amount payable by Borrower
under the Note, the Loan Agreement, or any other Loan Document is stayed or
delayed by any law or tribunal, then unless similarly stayed or delayed all such
amounts shall nonetheless be payable by Guarantor within 10 Business Days
following receipt of a written demand from the Lender.

(f)    Guarantor hereby waives and agrees not to assert or take advantage of
(i) any right or claim of right to cause a marshalling of any of Borrower’s
assets or the assets of any other party now or hereafter held as security for
the Indebtedness; (ii) the defense of laches in any action hereunder or for the
payment of the Indebtedness and performance of any obligation hereby guaranteed;
(iii) any defense that may arise by reason of lack of authority of Guarantor,
any other guarantor of the Loan, or Borrower or any other person or entity, or
the voluntary or involuntary dissolution of Borrower or Guarantor, or the
failure of Lender to file or enforce a claim against the estate (either in
administration, bankruptcy, or any other proceeding) of Borrower or any other
person or entity; (iv) any defense based on the failure of Lender to give notice
of the existence, creation, or incurring of any new or additional indebtedness
or obligation, or of any action or nonaction on the part of any other person
whomsoever, or any modification of the terms of the Loan Documents, or the
Indebtedness, in connection with any obligation hereby guaranteed; (v) any
defense based upon an election of remedies by Lender which destroys or otherwise
impairs any subrogation rights of Guarantor or any other guarantor of the Loan
or the right of Guarantor to proceed against Borrower or any other guarantor for
reimbursement, or both; (vi) any defense based upon failure of Lender to
commence an action against Borrower; (vii) any defense based upon acceptance of
this Guaranty by Lender; (viii) any defense based upon the invalidity or
unenforceability of any of the Loan Documents; (ix) any defense based upon any
complete or partial release of liability contained in any of the Loan Documents;
(x) any defense based upon any transfer by Borrower of all or any part of the
collateral for the Loan; (xi) any defense based upon the failure of Lender to
perfect any security or to extend or renew the perfection of any security; and
(xii) any other legal or equitable defenses whatsoever to which Guarantor might
otherwise be entitled.

 

Page 5



--------------------------------------------------------------------------------

Section 5.    Subordination.

If, for any reason whatsoever, Borrower is now or hereafter becomes Indebted (as
defined in the Loan Agreement) to Guarantor:

(a)    such Indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

(b)    at any time after the occurrence and during the continuation of an Event
of Default, Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed;

(c)    After the occurrence and during the continuation of an Event of Default,
Guarantor shall assign and grant to Lender a security interest in all such
indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

(d)    Upon the occurrence of an Event of Default, Guarantor shall promptly upon
request of Lender from time to time execute such documents and perform such acts
as Lender may reasonably require to evidence and perfect its interest and to
permit or facilitate exercise of its rights under this Section, including
execution and delivery of proofs of claim, further assignments and security
agreements, and delivery to Lender of any promissory notes or other instruments
evidencing indebtedness of Borrower to Guarantor.

Section 6.    Other Liability of Guarantor or Borrower.

If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor. If Borrower is or becomes indebted to Lender for any
indebtedness other than or in excess of the Guaranteed Obligations, any payment
received or recovery realized upon such other indebtedness of Borrower to Lender
may be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor’s liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity to Lender.

 

Page 6



--------------------------------------------------------------------------------

Section 7.    [Reserved].

Section 8.    Lender Assigns; Disclosure of Information.

This Guaranty is for the benefit of Lender and Lender’s successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Subject to prior written notice to the Guarantor, Lender may sell
or offer to sell the Loan or interests therein to one or more assignees or
participants. Guarantor shall execute, acknowledge and deliver any and all
instruments reasonably requested by Lender in connection therewith, and to the
extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such person(s) would have if such person(s)
were Lender hereunder. Lender may disclose to any such assignee or participant
or prospective assignee or participant, to Lender’s affiliates (in each case,
provided it or they are subject to the same confidentiality obligations towards
Guarantor as applicable to Lender in the Loan Documents), to any regulatory body
having jurisdiction over Lender and to any other parties as necessary or
appropriate in Lender’s reasonable judgment, any information Lender now has or
hereafter obtains pertaining to the Guaranteed Obligations, this Guaranty, or
Guarantor, including information regarding any security for the Guaranteed
Obligations or for this Guaranty, and/or credit or other information on
Guarantor and/or any other person liable, directly or indirectly, for any part
of the Guaranteed Obligations.

Section 9.    Binding Effect; Joint and Several Liability.

This Guaranty is binding not only on Guarantor, but also on Guarantor’s
successors and assigns.

Section 10.    Governing Law.

The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of Florida and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable. This
Guaranty is an agreement executed under seal. If any Guarantor is a corporation,
the designation “(SEAL)” on this Guaranty shall be effective as the affixing of
such Guarantor’s corporate seal physically to this Guaranty.

Section 11.    Invalidity of Certain Provisions.

If any provision of this Guaranty or the application thereof to any person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.

Section 12.    Costs and Expenses of Enforcement.

Guarantor agrees to pay to Lender on demand all reasonable costs and expenses
incurred by Lender in seeking to enforce Lender’s rights and remedies under this
Guaranty, including court costs, costs of alternative dispute resolution and
reasonable attorneys’ fees and costs, whether or not suit is filed or other
proceedings are initiated hereon. All such reasonable costs and expenses
incurred by Lender shall

 

Page 7



--------------------------------------------------------------------------------

constitute a portion of the Guaranteed Obligations hereunder, shall be subject
to the provisions hereof with respect to the Guaranteed Obligations and shall be
payable by Guarantor within ten (10) business days of written demand by Lender.

Section 13.    No Usury.

It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable law. Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.

Section 14.    Representations, Warranties, and Covenants of Guarantor.

Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor;
(c) Guarantor is not, and the execution, delivery and performance by Guarantor
of this Guaranty will not cause Guarantor to be, in violation of or in default
with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected; (d) unless Guarantor is a natural person, Guarantor is duly organized,
validly existing, and in good standing under the laws of the state of its
organization and has full power and authority to enter into and perform this
Guaranty; (e) except as previously disclosed to Lender in writing, there is no
litigation pending or, to the knowledge of Guarantor, threatened by or before
any tribunal against or affecting Guarantor; (f) all financial statements and
written information heretofore furnished to Lender by Guarantor do, and all
financial statements and written information hereafter furnished to Lender by
Guarantor will, fully and accurately, in all material aspects, present the
condition (financial or otherwise) of Guarantor as of their dates and the
results of Guarantor’s operations for the periods therein specified; (g) after
giving effect to this Guaranty, Guarantor consolidated with its subsidiaries is
solvent, is not engaged or about to engage in business or a transaction for
which the property of Guarantor is an unreasonably small capital, and does not
intend to incur or believe that it will incur debts that will be beyond its
ability to pay as such debts mature; (h) Guarantor has read and fully
understands the provisions contained in the Note, the Loan Agreement, the
Security Agreement and the other Loan Documents. No Loan Documents or other
document, certificate or written statement (including, without limitation, any
financial statements provided to Lender by Guarantor) furnished to Lender by or
on behalf of Guarantor in connection with the Loan Documents contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading.
Guarantor acknowledges that all such statements, representations and warranties
shall be deemed to have been relied upon by Lender as an inducement to make the
Loan to Borrower. Guarantor’s representations, warranties and covenants are a
material inducement to Lender to enter into the other Loan Documents shall
survive the execution hereof and any bankruptcy, foreclosure, transfer of
security or other event affecting Borrower, Guarantor, any other party, or any
security for all or any part of the Guaranteed Obligations.

 

Page 8



--------------------------------------------------------------------------------

Section 15.    Notices.

All notices from the Guarantor to Lender and Lender to Guarantor required or
permitted by any provision of this Guaranty shall be in writing and sent by
registered or certified mail, by nationally recognized overnight delivery
service, by facsimile or by electronic communication (e-mail) and addressed as
follows:

 

  TO LENDER:

CITY NATIONAL BANK OF FLORIDA

100 S.E. 2nd Street, 13th Floor

Miami, FL 33131

Attention: Legal Department

E-mail: Greg.Mangram@citynational.com

 

  TO GUARANTOR:

VENUS CONCEPT LTD.

235 Yorkland Blvd, Suite 900

Toronto, Ontario, Canada M2J 4Y8

Attention:  Domenic Serafino, CEO

                  Domenic DiSisto, General Counsel

Facsimile: (855) 907-0115

E-mail:      dom@venusconcept.com

                   Ddisisto@venusconcept.com

With a copy to:

(which shall not constitute service):

Reed Smith LLP

599 Lexington Avenue

New York, New York 10022

Attention: Mark Pedretti

Facsimile: (212) 521-5450

E-mail: mpedretti@reedsmith.com

Such addresses may be changed by such notice to the other party. Notices sent by
registered or certified mail or by overnight delivery service shall be deemed
given on the date of its deposit in the United States Mail and, unless sooner
actually received, shall be deemed received by the party to whom it is addressed
on the third calendar day following the date on which said notice is deposited
in the mail, or if a courier system is used, on the date of delivery of the
notice; notices sent by facsimile or by electronic communications shall be
deemed given when sent (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient).

Section 16.    Cumulative Rights.

All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any

 

Page 9



--------------------------------------------------------------------------------

right or remedy shall operate as a waiver of such right or remedy or as a waiver
of any Event of Default. No notice to or demand on Guarantor in any case shall
of itself entitle Guarantor to any other or further notice or demand in similar
or other circumstances. No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.

Section 17.    Term of Guaranty.

Without limitation of the provisions of Section 4(b) hereof, this Guaranty shall
continue in effect until all the Guaranteed Obligations and all of the
obligations of Guarantor to Lender under this Guaranty are fully and finally
paid, performed and discharged.

Section 18.    Subrogation.

Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with
Section 17 above, and Guarantor hereby waives all of such rights.

Section 19.    [Reserved]

Section 20.    [Reserved]

Section 21.    Time of Essence.

Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.

Section 22.    Entire Agreement; Counterparts; Construction.

This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date. This
Guaranty has been executed in a number of identical counterparts, each of which
shall be deemed an original for all purposes and all of which constitute,
collectively, one agreement. As used herein, the words “include” and “including”
shall be interpreted as if followed by the words “without limitation.”

Section 23.    No Third Party Beneficiary.

Except as specifically provided for herein, Guarantor and Lender do not intend
the benefits of this Guaranty to inure to any third party (including Borrower)
and no third party shall have any status, right or entitlement under this
Guaranty.

Section 24.    Forum.

 

Page 10



--------------------------------------------------------------------------------

Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in Miami-Dade County, Florida. Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that Guarantor may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Guarantor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any state court or any United States federal court
sitting in the state specified in the governing law section of this Guaranty may
be made by certified or registered mail, return receipt requested, directed to
Guarantor at its address for notice set forth in this Guaranty, or at a
subsequent address of which Lender received actual notice from Guarantor in
accordance with the notice section of this Guaranty, and service so made shall
be complete five (5) days after the same shall have been so mailed. Nothing
herein shall affect the right of Lender to serve process in any manner permitted
by law or limit the right of Lender to bring proceedings against Guarantor in
any other court or jurisdiction.

Section 25.    WAIVER OF JURY TRIAL.

GUARANTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS
AGREEMENT.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[CONTINUES ON THE FOLLOWING PAGE]

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Second Amended and Restated
Guaranty under seal as of the date first written above.

 

GUARANTOR: VENUS CONCEPT LTD., an Israeli corporation By:   /s/ Domenic Serafino
  Domenic Serafino, as CEO

 

Page 12